Court of Appeals
of the State of Georgia

                                      ATLANTA,____________________
                                               December 16, 2020

The Court of Appeals hereby passes the following order:

A20A1786. PHILLIP E. ESTES v. WHITNEY FARMER.

      After a thorough review of the record and the briefs, we have determined that
the application for discretionary appeal was improvidently granted. Accordingly, the
appeal is dismissed.

                                      Court of Appeals of the State of Georgia
                                             Clerk’s Office, Atlanta,____________________
                                                                       12/16/2020
                                             I certify that the above is a true extract from
                                      the minutes of the Court of Appeals of Georgia.
                                             Witness my signature and the seal of said court
                                      hereto affixed the day and year last above written.


                                                                                      , Clerk.